RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS AGREEMENT is entered into as of December 3, 2007, between Joy Global Inc.
(the “Company”) and [ ] (the “Employee”). In consideration of the mutual
promises and covenants made in this Agreement and the mutual benefits to be
derived from this Agreement, the Company and the Employee agree as follows:

 

Subject to the provisions of this Agreement and the provisions of the Joy Global
Inc. 2007 Stock Incentive Plan (as amended from time to time, the “Plan”), the
Company hereby grants to the Employee [ ] restricted stock units (the
“Restricted Stock Units”) as of December 3, 2007, (the “Grant Date”). This grant
constitutes an “other stock-based award” under Section 8 of the Plan.
Capitalized terms not defined in this Agreement have the meanings given to them
in the Plan.

 

 

1.

Vesting.

 

 

(a)

Subject to the provisions of Paragraph 5(a) of this Agreement, the Restricted
Stock Units will vest, become non-forfeitable and be settled as follows:
one-third on December 3, 2010, (with fractional units rounded up to the next
whole unit); one-third on December 3, 2011, (with fractional units rounded up to
the next whole unit); and the remainder on December 3, 2012, (each such date, an
“Original Settlement Date” with respect to the applicable units).

 

 

(b)

If for any reason the Employee does not sign and return to the Company a duly
executed original of this Agreement by 5:00 p.m. Milwaukee time on

December 2, 2008, then (1) the Employee shall be considered to have declined the
grant of the Restricted Stock Units, (2) the Company’s grant of the Restricted
Stock Units shall be deemed automatically rescinded and the Restricted Stock
Units shall be null and void and (3) the Employee’s execution of this Agreement
after such time shall have no legal effect and the Company shall not be bound by
any such execution.

 

2.         Restriction Period. The Restriction Period with respect to each
Restricted Stock Unit is the time between the Grant Date and the date such
Restricted Stock Unit vests.

 

3.         No Shareholder Rights Before Settlement. The Employee shall not be
entitled to any rights or privileges of ownership of shares of Common Stock with
respect to any Restricted Stock Unit unless and until a share of Common Stock is
actually delivered to the Employee in settlement of such Restricted Stock Unit
pursuant to this Agreement.

 

4.         Dividends. On each payment date with respect to any dividend or
distribution to holders of Common Stock with a record date occurring during a
Restriction Period, the Employee will be credited with additional Restricted
Stock Units (rounded to the nearest whole unit) having a value equal to the
amount of the dividend or distribution that would have been

 

1

 





payable with respect to the unvested Restricted Stock Units if they had been
actual shares of Common Stock on such record date, based on the Fair Market
Value of a share of Common Stock on the applicable payment date. Such additional
Restricted Stock Units shall also be credited with additional Restricted Stock
Units as further dividends or distributions are declared, and all such
additional Restricted Stock Units shall be subject to the same restrictions and
conditions as the Restricted Stock Units with respect to which they were
credited.

 

 

5.

Forfeiture and Settlement of Units.

 

 

(a)

If the Employee incurs a Termination of Employment for any reason, any
Restricted Stock Units that had not become non-forfeitable prior to the date of
such Termination of Employment shall be forfeited; provided, however, that if
such Termination of Employment is by reason of the Employee’s death or
disability, the Restricted Stock Units shall become non-forfeitable and will be
settled as soon as practicable after the date of such Termination of Employment;
and provided further that if such Termination of Employment is due to
Retirement, the Committee shall have the discretion to determine as of the date
of such Retirement that any Restricted Stock Units that had not become
non-forfeitable prior to the date of such Termination of Employment due to
Retirement shall continue to vest, become non-forfeitable and be settled in
accordance with the schedule in Paragraph 1 of this Agreement. If, in the event
of the Employee’s death, the Employee fails to designate a beneficiary, or if
the designated beneficiary of the Employee dies before the Employee dies or
before the complete payment of the amounts payable under this Agreement, the
amounts to be paid under this Agreement shall be paid to the legal
representative or representatives of the estate of the last to die of the
Employee and the beneficiary.

 

 

(b)

Unless earlier forfeited or settled pursuant to Paragraph 5(a) of this
Agreement, each Restricted Stock Unit shall be settled at the end of the
Restriction Period applicable to such Restricted Stock Unit. Each Restricted
Stock Unit settled pursuant to this Paragraph 5 shall be settled by delivery of
one share of Common Stock. Any fractional Restricted Stock Units shall be
rounded to the nearest whole number.

 

 

6.

Change in Control and Corporate Events.

 

 

(a)

Notwithstanding any other provision of this Agreement, in the event of a Change
in Control (unless such Change in Control does not qualify as an event described
in Section 409A(a)(2)(A)(v) of the Code and the regulations thereunder), all
outstanding Restricted Stock Units held by the Employee on the effective date of
the Change in Control, whether or not then vested, shall be settled as soon as
practicable (but no more than 30 days) after the Change in Control by payment to
the Employee of an amount in cash equal to the Fair Market Value of a share of
Common Stock on the date of the Change in Control times the number of such
Restricted Stock Units.

 

2

 





 

 

(b)

In the event of a stock split, spin-off, or other distribution of stock or
property of the Company, or any reorganization (whether or not such
reorganization comes within the definition of such term in Section 368 of the
Code), the number of Restricted Stock Units subject to the award shall be
equitably adjusted by the Committee as it determines to be appropriate in its
sole discretion; provided, however, that the number of Restricted Stock Units
subject to the award shall always be a whole number. In the event of any other
change in corporate capitalization (including, but not limited to, a change in
the number of shares of Common Stock outstanding), or a corporate transaction,
such as any merger, consolidation, or separation, or any partial or complete
liquidation of the Company, the number and kind of Restricted Stock Units
subject to the award may be adjusted by the Board or Committee as the Board or
Committee may determine to be appropriate in its sole discretion; provided,
however, that the number of Restricted Stock Units subject to the award shall
always be a whole number. The determination of the Board or Committee regarding
any adjustment will be final and conclusive.

 

7.         Nontransferability. Restricted Stock Units granted under this
Agreement are not transferable by the Employee, whether voluntarily or
involuntarily, by operation of law or otherwise, during the Restriction Period,
except as provided in the Plan. Any assignment, pledge, transfer or other
disposition, voluntary or involuntary, of the Restricted Stock Units made, or
any attachment, execution, garnishment, or lien issued against or placed upon
the Restricted Stock Units shall, except as provided in the Plan, be void.

 

8.         Administration. This Agreement and the rights of the Employee
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Agreement, all of which shall be binding upon the Employee.

 

9.         Taxes and Withholdings. No later than the applicable date of
settlement of the Restricted Stock Units, the Employee shall pay to the Company
or make arrangements satisfactory to the Committee regarding payment of any
federal, state or local taxes, and any non-U.S. taxes applicable to the
Employee, of any kind required by law to be withheld upon the settlement of such
Restricted Stock Units, and the Company shall, to the extent permitted or
required by law, have the right to deduct from any payment of any kind due to
the Employee federal, state, local and applicable non-U.S. taxes of any kind
required by law to be withheld upon the settlement of such Restricted Stock
Units.

 

 

10.

Confidential Information; Noncompetition; Nonsolicitation.

 

 

(a)

The Employee shall hold in a fiduciary capacity for the benefit of the Company
all secret or confidential information, knowledge or data relating to the
Company or

 

3

 





any of its Affiliates and their respective businesses that the Employee obtains
during the Employee’s employment by the Company or any of its Affiliates and
that (i) is not public knowledge or (ii) became public knowledge as a result of
the Employee’s violation of this Paragraph 10(a) (“Confidential Information”).
The Employee acknowledges that the Confidential Information is highly sensitive
and proprietary and includes, without limitation: product design information,
product specifications and tolerances, manufacturing processes and methods,
information regarding new product or new feature development, information
regarding how to satisfy particular customer needs, expectations and
applications, information regarding strategic or tactical planning, information
regarding pending or planned competitive bids, information regarding costs,
margins, and methods of estimating, and information regarding key employees. The
Employee shall not communicate, divulge or disseminate Confidential Information
at any time during or after the Employee’s employment by the Company or any of
its Affiliates, except with the prior written consent of the Company or as
otherwise required by law or legal process. All computer software, business
cards, telephone lists, customer lists, price lists, contract forms, catalogs,
records, files and know-how acquired while an employee of the Company or any of
its Affiliates are acknowledged to be the property of the Company or the
applicable Affiliate(s) and shall not be duplicated, removed from the possession
or premises of the Company or such Affiliate(s) or made use of other than in
pursuit of the business of the Company and its Affiliates or as may otherwise be
required by law or any legal process, and, upon Termination of Employment for
any reason, Employee shall deliver to the Company (or the applicable Affiliate,
if the Employee is employed outside the United States), without further demand,
all such items and any copies thereof which are then in his or her possession or
under his or her control. Nothing in this Agreement is intended to limit the
Company’s or its Affiliates’ rights with respect to trade secrets.

 

 

(b)

The Employee acknowledges that his or her employment may place him or her in a
position of contact and trust with customers of the Company or its Affiliates,
and that in the course of employment the Employee may be given access to and
asked to maintain and develop relationships with such customers. The Employee
acknowledges that such relationships are of substantial value to the Company and
its Affiliates and that it is reasonable for the Company to seek to prevent
Employee from giving competitors unfair access to such relationships.

 

 

(c)

Prior to and through a two-year period following the Termination of Employment
date, the Employee will not, except upon prior written permission signed by the
President or an Executive Vice President of the Company, consult with or advise
or, directly or indirectly, as owner, partner, officer or employee, engage in
business with (1) any of the companies set forth on Exhibit 1 or any of their
successors or assigns or (2) any corporation or entity (A) controlled by,
controlling or under common control with any such company and (B) engaged,
directly or indirectly, in a business that competes with any business conducted
by the Company or any of its

 

4

 





subsidiaries. Exhibit 1 is attached to and forms a part of this Agreement.
Notwithstanding the foregoing, the Employee may make and retain investments in
not more than three percent of the equity of any such company if such equity is
listed on a national securities exchange or regularly traded in an
over-the-counter market.

 

 

(d)

Prior to and through a two-year period following the Termination of Employment
date, the Employee will not, directly or indirectly (i) employ or solicit for
employment on behalf of any organization other than the Company or one of its
Affiliates any person (other than any personal assistant hired to work directly
for the Employee) employed by the Company or any of its Affiliates (or any
person who was so employed at any time during the preceding three months) or
(ii) be involved in any way, on behalf of any organization other than the
Company or one of its Affiliates, in the hiring process of any person (other
than any personal assistant hired to work directly for the Employee) known by
the Employee (after reasonable inquiry) to be employed by the Company or any of
its Affiliates at such time (or any person who was so employed at any time
during the preceding three months).

 

 

(e)

In the event of a breach of the Employee’s covenants under this Paragraph 10,
the Restricted Stock Units shall immediately be forfeited as of the date of such
breach. The Employee acknowledges and agrees that such forfeiture is not
expected to adequately compensate the Company and its Affiliates for any such
breach and that such forfeiture shall not substitute for or adversely affect the
remedies to which the Company or any of its Affiliates is entitled under
Paragraph 10(f) or at law.

 

 

(f)

In the event of a breach of the Employee’s covenants under this Paragraph 10, it
is understood and agreed that the Company and any Affiliate(s) that employed the
Employee shall be entitled to injunctive relief, as well as any other legal or
equitable remedies. The Employee acknowledges and agrees that the covenants,
obligations and agreements of the Employee in Paragraphs 10(a), (b), (c) and (d)
of this Agreement relate to special, unique and extraordinary matters and that a
violation of any of the terms of such covenants, obligations or agreements will
cause the Company irreparable injury for which adequate remedies are not
available at law. Therefore, the Employee agrees that the Company and any
Affiliate(s) that employed the Employee shall be entitled to an injunction,
restraining order or such other equitable relief (without the requirement to
post bond) as a court of competent jurisdiction may deem necessary or
appropriate to restrain the Employee from committing any violation of such
covenants, obligations or agreements. These injunctive remedies are cumulative
and in addition to any other rights and remedies that the Company or its
Affiliates may have.

 

 

(g)

The Company and the Employee hereby irrevocably submit to the exclusive
jurisdiction of the courts of Wisconsin and the Federal courts of the United
States

 

5

 





of America, located in Milwaukee, Wisconsin, in respect of all disputes
involving Confidential Information, trade secrets or the violation of the
provisions of this Paragraph 10 and the interpretation and enforcement of this
Paragraph 10, and the parties hereto hereby irrevocably agree that (i) the sole
and exclusive appropriate venue for any suit or proceeding relating to such
matters shall be in such a court, (ii) all claims with respect to any such
matters shall be heard and determined exclusively in such court, (iii) such
court shall have exclusive jurisdiction over the person of such parties and over
the subject matter of any such dispute, and (iv) each hereby waives any and all
objections and defenses based on forum, venue or personal or subject matter
jurisdiction as they may relate to any suit or proceeding brought before such a
court in accordance with the provisions of this Paragraph 10.

 

 

11.

Mandatory Deferral of Settlement When Section 162(m) Limits Apply.

 

 

(a)

The settlement (but not the vesting) of Restricted Stock Units scheduled to
settle on a specified Original Settlement Date pursuant to Paragraph 1 shall be
deferred automatically if, but only if, both of the following are true as to the
Employee:

 

 

(1)

the Employee is a “covered employee” for purposes of Section 162(m) of the Code
for the Company’s taxable year that includes such Original Settlement Date (the
“OSD Taxable Year”); and

 

 

(2)

the Employee’s total “compensation” (excluding compensation treated as
performance-based under Section 162(m)) that the Company and its subsidiaries
could otherwise deduct, including the compensation value of the Restricted Stock
Units scheduled to settle within such taxable year, is expected to exceed
$1,000,000 for such OSD Taxable Year.

 

 

(b)

In the event that a mandatory deferral applies under the terms of Paragraph
11(a), the following provisions shall apply to such deferral:

 

 

(1)

The number of shares of Common Stock that will be distributed to the Employee on
the applicable Original Settlement Date will be only such number as would not
cause the Employee’s “compensation” for Section 162(m) purposes (excluding
compensation treated as performance-based) to exceed $1,000,000 for the
applicable OSD Taxable Year (which shall be zero shares of Common Stock if such
compensation is otherwise over $1,000,000 without taking into account the
Restricted Stock Units scheduled to settle on such Original Settlement Date);

 

 

(2)

Any Restricted Stock Units deferred under this Paragraph 11 and not settled on
the applicable Original Settlement Date will be credited to the Employee in the
form of fully vested deferred stock units (the “Deferred Stock Units”);

 

6

 





 

 

(3)

For any Deferred Stock Units credited to the Employee, on each dividend payment
date with respect to any dividend paid or other distribution made to holders of
shares of Common Stock, the Employee will be credited with additional Deferred
Stock Units (rounded to the nearest whole unit) having a Fair Market Value (as
defined in the Plan) equal to the amount of the dividend (or, in the case of a
non-cash distribution, the fair market value of the property distributed) that
would have been payable to the Employee on such dividend payment date if such
Deferred Stock Units had been treated as outstanding shares of Common Stock on
the applicable record date;

 

 

(4)

All Deferred Stock Units credited to the Employee under this Paragraph 11 will
be paid (in Common Stock or in cash based on the Fair Market Value of the Common
Stock as of the date immediately prior to the date of payment, at the election
of the Committee) upon the earlier of (i) the earliest date upon which the
Company reasonably anticipates that the Company’s deduction of the payment of
such Deferred Stock Units will not be limited or eliminated by the application
of Section 162(m) of the Code and (ii) if the Employee experiences a “separation
from service” with the Company (as provided for under Section 409A of the Code
and the regulations thereunder), as soon as practicable following such
separation from service in the calendar year of such separation from service;
provided that, with respect to subclause (ii), in the event that the Employee is
considered a “specified employee” (within the meaning of Section
409A(a)(2)(B)(i) of the Code and the regulations thereunder) at the time of his
“separation from service”, such payment will take place on the date that is six
months and one day after the Employee’s “separation from service” if such delay
is required in order to comply with Section 409A of the Code and the regulations
thereunder; and

 

 

(5)

In the event of a Change in Control (unless such Change in Control does not
qualify as an event described in Section 409A(a)(2)(A)(v) of the Code and the
regulations thereunder), all Deferred Stock Units credited to the Employee and
not already paid under Paragraph 11(b)(4) above shall be promptly paid to the
Employee in cash. For the purposes of a payment under this Paragraph 11(b)(5),
the value of each Deferred Stock Unit shall be equal to the Fair Market Value of
a share of Common Stock as of the date of the Change in Control.

 

 

(c)

The Company’s determination that the Employee meets the requirements for a
mandatory deferral under this Paragraph 11, and its determination of the number
of shares that may be distributed to the Employee under Paragraph 11(b)(1)
above, shall be conclusive and binding on the Employee in the absence of bad
faith or manifest error.

 

7

 





 

12.       Notices. All notices and other communications under this Agreement
shall be in writing and shall be given by hand delivery to the other party or by
facsimile, overnight courier, or registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

 

If to the Employee:

 

 

If to the Company:

Joy Global Inc.

100 East Wisconsin Avenue, Suite 2780

Milwaukee, WI 53202

Attention: Corporate Secretary

Facsimile: 414-319-8520

 

or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Paragraph 12. Notice and
communications shall be effective when actually received by the addressee.

 

13.       Successors. Except as otherwise provided hereunder, this Agreement
shall be binding upon and shall inure to the benefit of any successor or
successors of the Company, and to any transferee or successor of the Employee
pursuant to Paragraph 7.

 

14.       Laws Applicable to Construction. The interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of
Delaware as applied to contracts executed in and performed wholly within the
State of Delaware, without reference to principles of conflict of laws.

 

15.       Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. If any provision of this Agreement is held invalid
or unenforceable to any extent, the remainder of this Agreement shall not be
affected by that provision and that provision shall be enforced to the greatest
extent permitted by law.

 

16.       Conflicts and Interpretation. In the event of any conflict between
this Agreement and the Plan, the Plan shall control. In the event of any
ambiguity in this Agreement, any term which is not defined in this Agreement, or
any matters as to which this Agreement is silent, the Plan shall govern
including, without limitation, the provisions thereof pursuant to which the
Committee has the power, among others, to (a) interpret the Plan, (b) prescribe,
amend and rescind rules and regulations relating to the Plan, and (c) make all
other determinations deemed necessary or advisable for the administration of the
Plan.

 

17.       Headings. The headings of paragraphs herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any of the provisions of this

 

8

 





Agreement.

 

18.       Amendment. This Agreement may not be modified, amended or waived
except by an instrument in writing signed by both parties hereto. The waiver by
either party of compliance with any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by such party of a provision of this Agreement.

 

19.       Section 409A of the Code. If any distribution or settlement of a
Restricted Stock Unit or Deferred Stock Unit pursuant to the terms of this
Agreement or the Plan would subject the Employee to tax under Section 409A of
the Code, the Company shall modify this Agreement and/or the Plan (in each case,
without the consent of the Employee) in the least restrictive manner necessary
in order to comply with the provisions of Section 409A, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provisions and, in each case, without any
material diminution in the value of the payments to the Employee.

 

20.       Counterparts. This Agreement may be executed in counterparts, which
together shall constitute one and the same original.

 

 

21.

Miscellaneous.

 

 

(a)

This Agreement shall not confer upon the Employee any right to continue as an
employee of the Company or its Affiliates, nor shall this Agreement interfere in
any way with the right of the Company or its Affiliates to terminate the
employment of the Employee at any time.

 

 

(b)

This Agreement shall be subject to all applicable laws, rules and regulations
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

9

 





IN WITNESS WHEREOF, the Employee has executed this Agreement, and the Company
has caused this Agreement to be executed in its name and on its behalf, all as
of the date first written above.

 

JOY GLOBAL INC.

[img1.jpg]


Sean D. Major

Executive Vice President, General Counsel

 

and Secretary

 

EMPLOYEE:

 

 

By:________________________________

 

10

 





EXHIBIT 1

 

COMPANIES

 

This Exhibit forms a part of the Restricted Stock Unit Award Agreement, entered
into as of December 3, 2007, between Joy Global Inc. and [ ].

 

 

1.

Bucyrus International, Inc.

 

2.

Drives and Controls Services (DCS)

 

3.

Eickhoff Corporation

 

4.

Flanders Electric Motor Service

 

5.

Fletcher International or Fletcher Asset Management

 

6.

Hofmann Engineering Pty. Ltd.

 

7.

Hydramatic Engineering Pty. Ltd.

 

8.

L&H Industrial Inc.

 

9.

Longwall Associates, Inc.

 

10.

Voest-Alpine Bergtechnik

 

11

 



 

 